81189: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26858: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81189


Short Caption:MYERS VS. MILLERCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1902409Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Parraguirre for Chief Justice HardestyPanel Assigned:
					Panel
					


To SP/Judge:05/20/2020 / Yott, LaurieSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRaymond A. MyersCourtney G. Forster
							(Gunderson Law Firm)
						Mark H. Gunderson
							(Gunderson Law Firm)
						


AppellantRaymond A. Myers 2017 TrustCourtney G. Forster
							(Gunderson Law Firm)
						Mark H. Gunderson
							(Gunderson Law Firm)
						


RespondentThomas MillerKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


RespondentThomas Miller TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


05/15/2020Filing FeeFiling Fee due for Appeal. (SC)


05/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-18680




05/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-18683




05/19/2020Filing FeeFiling Fee Paid. $250.00 from Gunderson Law Firm.  Check no. 2115. (SC)


05/20/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-19142




05/20/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Laurie A. Yott. (SC)20-19319




06/09/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-21860




06/16/2020Docketing StatementFiled Respondents' Response to Docketing Statement. (SC)20-22465




06/25/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 29, 2020, at 9:00 am. (SC).20-23676




06/25/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 29, 2020, at 9:00 am. (SC).20-23705




08/04/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: August 26, 2020, at 1:00 PM.  (SC)20-28472




08/27/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to October 20, 2020, at 9:00 AM. (SC)20-31717




11/06/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-40673




11/09/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).20-40859




11/13/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/6/20.  To Court Reporter: Isolde Zihn. (SC)20-41581




12/02/2020TranscriptFiled Notice from Court Reporter.  Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts:03/06/20. (SC)20-43559




02/02/2021MotionFiled Stipulation for Extension of Time to File Briefs (NRAP 26(b)(2) and NRAP 31(a)(1)).  (SC)21-03160




02/03/2021Order/ProceduralFiled Order Approving Stipulation.  Appellants shall have until March 10, 2021, to file and serve the opening brief and appendix.  (SC)21-03294




03/10/2021BriefFiled Appellants' Opening Brief (REJECTED PER NOTICE ISSUED 03/10/21). (SC)


03/10/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.21-06945




03/10/2021AppendixFiled Appellants' Appendix - Volume I. (SC)21-06938




03/10/2021AppendixFiled Appellants' Appendix - Volume II. (SC)21-06939




03/10/2021AppendixFiled Appellants' Appendix - Volume III. (SC)21-06940




03/10/2021AppendixFiled Appellants' Appendix - Volume IV. (SC)21-06941




03/10/2021AppendixFiled Appellants' Appendix - Volume V. (SC)21-06942




03/10/2021BriefFiled Appellants' Opening Brief. (SC)21-06954




04/07/2021BriefFiled Respondents' Answering Brief. (SC)21-09992




04/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: May 21, 2021. (SC)21-11260




05/20/2021BriefFiled Appellant's Reply Brief. (SC)21-14501




05/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/LS/MG. (SC)21-26858




09/27/2021MotionFiled Defendants' (Appellants') Verified Memorandum of Costs and Disbursements. (SC)21-27806




09/29/2021MotionFiled Respondents' Response to Defendants' (Appellants) Verified Memorandum of Costs and Disbursements. (SC)21-28055




10/11/2021Order/ProceduralFiled Order Disapproving Memorandum of Costs.  The clerk shall issued the remittitur.  (SC)21-29077




10/11/2021RemittiturIssued Remittitur. (SC)21-29108




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View